     Case 3:19-cv-02066-JAH-DEB Document 4 Filed 06/23/20 PageID.25 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE TRANSFER OF CASES FROM                   TRANSFER ORDER
     MAGISTRATE JUDGE LINDA LOPEZ
12
     TO MAGISTRATE JUDGE DANIEL E.
13   BUTCHER
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from the

18   calendar of the Honorable Linda Lopez to the calendar of the Honorable Daniel E. Butcher

19   for all further proceedings. All conferences or hearing dates previously set before Judge

20   Lopez will remain as scheduled and will be before Judge Butcher. All dates set before any

21   district judge remain unchanged.

22         Case No.                Title
23         20cv307-BAS             Biag v. King George - J&J Worldwide Services LLC et
                                   al.
24
           20cv457-BAS             The Estate of Michael Wilson et al. v. County of San
25                                 Diego et al.
26         19cv2303-JLS            Rosales v. County of San Diego et al.
27         19cv1865-GPC            Medimpact Healthcare Systems, Inc. et al. v. IQVIA
28                                 Holdings Inc. et al.

                                                1
                                                                              [Case Number]
     Case 3:19-cv-02066-JAH-DEB Document 4 Filed 06/23/20 PageID.26 Page 2 of 2



 1        17cv2252-AJB         Meza et al v. Sirius XM Radio Inc.
 2        19cv1018-DMS         Global Ventu Holding B.V. v. Zeetogroup, LLC et al.
 3        20cv588-LAB          Y.I. et al. v. County of San Diego et al.
 4        19cv2066-JAH         Taleff v. Sattgast Taleff et al.
 5
          IT IS SO ORDERED.
 6
 7
     Dated: June 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                           [Case Number]
